Title: To George Washington from Anne Stillwell Bartow de Visme, 28 August 1782
From: Visme, Anne Stillwell Bartow de
To: Washington, George


                  
                     Sir
                     Paramus August 28th 1782
                  
                  I take the Liberty to request your Excellency’s Permission for myself and Daughter to have an Interview with my Son (who is lately arrived at New York from England) on Board the Flag Boat at Dobbs Ferry about the middle of next Month.  I have the Honor to be your Excellencys most obedt Hble Servt
                  
                     Anne De Visme
                  
               